Citation Nr: 0931564	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability of the 
upper legs. 

2.  Entitlement to service connection for a cervical spine 
disorder, to include bone spurs of the neck and degenerative 
joint disease, secondary to head trauma. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include an organic mood disorder, 
secondary to head trauma.  

4.  Entitlement to service connection for an organic mood 
disorder, secondary to head trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant served on active duty service from July 1972 
until July 1975, from September 1975 until September 1977, 
from September 1978 until September 1980, from February 1981 
until June 1984 and from May 1987 until May 1993.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in March 2004 and March 2007 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in 
Louisville, Kentucky in which the RO denied, among other 
things, the appellant's claims of entitlement to service 
connection for an upper leg disability, spurs in the neck due 
to head trauma and an organic mood disorder secondary to a 
head injury.  The appellant appealed the denial of the above-
referenced claims to the Board.  Thereafter, the RO referred 
the case to the Board for appellate review.  The appellant 
testified during a video conference before the undersigned 
Veterans Law Judge in May 2009 in support of his claims.  

After reviewing all of the evidence of record, the Board has 
recharacterized the appellant's claim of entitlement to 
service connection for spurs in the neck due to head trauma 
as a claim of entitlement to service connection for a 
cervical spine disorder.  The Board has also recharacterized 
the appellant's organic mood disorder claim in light of a May 
1999 Board decision which denied service connection for 
residuals of head trauma (to include a psychiatric disorder). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not reflect that the appellant 
has a current diagnosis of a medical disorder associated with 
his upper legs. 

3.  Competent medical evidence of record relates the 
appellant's diagnosis of cervical spine degenerative joint 
disease to the appellant's military service.  

4.  In a May 1999 decision, the Board denied service 
connection for residuals of head trauma to include a 
psychiatric disorder.  

5.  The evidence received since the May 1999 Board decision, 
by itself, or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the appellant's psychiatric disorder claim and 
raises a reasonable possibility of substantiating the claim.

6.  Competent medical evidence of record indicates that the 
appellant has been diagnosed with an organic brain disorder 
that is linked to the appellant's period of service.  


CONCLUSIONS OF LAW

1.  A disability of the upper legs was not incurred in or 
aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2008).



2.  Resolving doubt in the appellant's favor, the Board finds 
that the appellant's degenerative joint disease of the 
cervical spine was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).

3.  A May 1999 Board decision that denied entitlement to 
service connection for residuals of head trauma to include a 
psychiatric disorder is a final decision. 38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).

4.  The evidence received subsequent to the May 1999 Board 
decision is new and material; and therefore the appellant's 
claim for service connection for a psychiatric disorder is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2008).

5.  Resolving doubt in the appellant's favor, the Board finds 
that an organic brain disorder was incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  



In regards to the appellant's claims of entitlement to 
service connection for a cervical spine disorder and an 
organic mood disorder, the Board observes that a letters 
dated in December 2002, April 2003, January 2004, August 2006 
and December 2007 specifically informed the appellant of the 
substance of the VCAA.  Nevertheless, since this decision 
represents a complete grant of the appellant's appeal in 
regards to the above-referenced claims, the appellant cannot 
be prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA in regards 
to these claims.  

With respect to the appellant's claim of entitlement to 
service connection for a disability of the upper legs, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Prior to the adjudication of 
the appellant's claim, a letter dated in October 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim of entitlement to 
service connection for a disability of the upper legs.  The 
October 2006 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
pertinent private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
review of the claims file reveals no indication that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  In this 
regard, the Board observes that the appellant was afforded a 
VA examination in January 2007 in connection with his upper 
leg disorder claim. See 38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of medical records; contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and includes an opinion addressing the medical 
questions raised in this case with regard to the Veteran's 
claim for service connection for an upper leg disorder.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See October 2006 
letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a disability of the upper legs, any questions 
as to the appropriate disability rating or effective date to 
be assigned to this claim are rendered moot; and no further 
notice is needed. Id.  In terms of the appellant's claims of 
entitlement to service connection for a cervical spine 
disorder and organic mood disorder, the RO will have an 
opportunity to address any questions as to the appropriate 
disability rating and effective date to be assigned for these 
disabilities when effectuating the award of service 
connection.  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's claims. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In terms of procedural history, the Board observes that the 
appellant is presently service-connected for, among other 
things, post-traumatic stress disorder ("PTSD"), 
lumbosacral spine arthritis and right knee arthritis. See 
September 2008 rating decision.  In this appeal, the 
appellant seeks service connection for an upper-leg 
disability he believes is related to a right knee injury he 
experienced in service.  Alternatively, the appellant asserts 
that he currently experiences a disorder of his upper legs 
that has developed secondary to his service-connected lumbar 
spine disability or service-connected disability of his right 
knee. May 2009 BVA hearing transcript, pgs. 2-12.  In 
addition to the foregoing, the appellant seeks service 
connection for a cervical spine disorder and an organic mood 
disorder that he believes have developed as a result of 
several head injuries he experienced during service. Id., 
pgs. 13-36.  In this regard, the appellant asserts that he 
injured his skull and head while aboard a ship in 1980 when 
he was thrown into the tail of a helicopter and stayed in the 
hospital overnight for observation. Id., pgs. 15-17, 20.  He 
also relates that he was knocked unconscious as the result of 
head trauma while cycling in 1982. Id., pgs. 22-23; see also 
statements in support of claims dated in June 2002, December 
2002, June 2004, September 2006, May 2007, June 2007, 
September 2007 and September 2008.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
(such as psychosis or arthritis) when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§ 1137; 38 C.F.R. § 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an 
in-service incurrence or aggravation of an injury or disease 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case the claim will be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

        1.  Service connection for a disability of the upper 
legs 

As briefly discussed above, the appellant seeks service 
connection for a disability of the upper legs he believes has 
manifested either as a direct result of a knee injury that 
occurred during service or developed secondary to his 
service-connected lumbar spine and/or right knee 
disabilities. Appellant's statements in support of claim; May 
2009 BVA hearing transcript.    

Turning to the evidence of record, a review of the 
appellant's service treatment records fails to reveal any 
complaints, treatment or diagnoses relating to the 
appellant's upper legs. See service treatment records.  In 
addition, a review of the appellant's post-service medical 
records also does not reflect any such complaints or 
treatment.  Rather, the medical evidence appears to indicate 
that while the appellant has received treatment in 
relationship to, among other things, mental health 
symptomatology, back pain, neck pain, knee pain, 
gastrointestinal problems, flank (kidney) pain, skin 
problems, audiological problems and cold symptoms, he has not 
specifically complained of or received treatment for problems 
associated with his upper legs. See VA medical records dated 
from June 1993 to October 2008; private medical records dated 
in May 1982 and September 1994 to July 2003.  The Board 
observes that neurological examinations undertaken in 
connection with the appellant's various physical ailments or 
as part of compensation examinations related to other 
service-connected disorders are reported in the medical 
records as being normal See, e.g., VA medical records dated 
in September 2005, October 2007 and September 2008; June 1999 
VA joints examination report, p. 3 (the appellant was found 
to have full range of motion of the lower extremities); June 
2000 VA joints examination report, p. 3 (strength of the 
appellant's lower extremities was reported to be normal and 
equal).     

In addition to the foregoing, the Board observes that the 
appellant was afforded a VA examination in January 2007.  
During this examination, the appellant reported that he 
experienced dizziness and weakness of the legs. February 2007 
VA examination report, p. 3.  He also reported that sometimes 
his right knee popped, resulting in pain; and that he also 
experienced stiffness, decreased motion, spasms and pain 
associated with his lower back. Id.  After performing a 
physical examination and reviewing the appellant's medical 
records, the VA examiner requested that the appellant undergo 
an electromyography ("EMG") consultation that was conducted 
in early February 2007.  According to the attending 
physician, the EMG was normal, with no evidence of a lower 
extremity peripheral neuropathy, a sciatic nerve injury or an 
L4-S1 radiculopathy. February 2007 VA medical records.  After 
reviewing the February 2007 EMG report, the January 2007 VA 
examiner stated that he found no evidence by examination or 
by EMG of an upper leg condition secondary to the appellant's 
service-connected lumbosacral spine arthritis. February 2007 
VA examination report, 11.  

Thus, there is no medical evidence of record indicating that 
the appellant has presently or in the past been diagnosed 
with an upper leg disorder that can be service connected.  As 
set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
appellant presently has an upper leg disorder, there is no 
basis for the granting of service connection for this 
condition.  Therefore, service connection for a disability of 
the appellant's upper legs must be denied. 

        2.  Service connection for a cervical spine disorder 

In addition to the foregoing, the appellant seeks service 
connection for a cervical spine disorder that he contends has 
developed secondary to several head injuries that occurred 
during his period of service.  He specifically has reported 
sustaining injuries to his head aboard ship in 1980 when he 
was thrown into the tail of a helicopter, was rendered 
unconscious for four hours and stayed in the hospital 
overnight for observation.  He maintains that that he was 
also knocked unconscious as the result of head trauma while 
cycling in 1982.  

Turning to the medical evidence in this case, the record 
shows that the appellant has been diagnosed with degenerative 
joint disease of the cervical spine. See January 2006 VA 
radiology reports; February 2007 VA medical records; 
September 2007 VA examination report.  This diagnosis 
constitutes a current disability for VA purposes and fulfills 
the first element necessary for a grant of service 
connection. 

In regards to the second element necessary for a grant of 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
the appellant's service treatment records reveal that the 
appellant in fact was involved in several accidents during 
his period of service.  Specifically, the appellant's service 
treatment records reflect that the appellant was seen in 
March 1979 with several musculoskeletal complaints from being 
blown 100 feet by the jet blast of an aircraft.  No 
complaints of trauma to the head were recorded and no 
treatment was provided in this regard. March 1979 service 
treatment records.  In May 1979, the appellant was treated in 
the emergency room for a laceration above the right eye after 
being struck with a broom. May 1979 service treatment 
records.  Thereafter, the appellant fell and struck his head 
in September 1979 sustaining contusions and a small 
laceration above the left eyebrow.  He was afforded work-up 
for the head injury, which included a neurologic evaluation 
which disclosed no abnormality.  A skull series was also 
negative.  The appellant was discharged to light duty for 24 
hours. September 1979 service treatment records.  Service 
treatment records dated in May 1980 reflect the appellant's 
complaints of headaches and vomiting with blood.  At that 
time, the appellant reported that he was in an automobile 
accident two weeks before, for which he did not seek medical 
treatment because he felt he was not hurt. May 1980 service 
treatment records.  Medical records dated in August 1980 
reveal that the appellant was caught in a jet stream blast of 
an F-14; and that he was blown approximately 30 feet down 
deck. August 1980 service treatment records.  In addition, 
private clinical data of record shows that the appellant 
sustained a short loss of consciousness in May 1982 after a 
bicycle accident.  He was admitted overnight for observation 
where X-rays were performed including a skull series.  It was 
noted that the following day he was alert and oriented 
without any focal or neurologic deficit.  A cerebral 
concussion was diagnosed. See private medical records dated 
in May 1982.  

While the appellant's February 1993 service medical discharge 
examination indicates that the appellant's head and mental 
status clinical evaluations were found to be normal, the 
Board finds that the second element needed to establish 
service connection in this case has been met in light of the 
above-referenced evidence.  Therefore, the sole question 
remaining for the Board to answer is whether the evidence 
suggests a medical link between the appellant's cervical 
spine disorder and the accidents he had in service. 

In terms of the post-service medical evidence contained in 
the claims file, the Board observes that the appellant was 
afforded a VA cervical spine compensation and pension 
examination in September 2007.  During this examination, the 
appellant reported that he began experiencing cervical spine 
problems after he was injured on an aircraft in service. 
September 2007 VA examination report, p. 1.  After reviewing 
the appellant's entire claims file and performing a physical 
examination, the VA examiner ultimately diagnosed the 
appellant with cervical spine degenerative joint disease. 
Id., p. 6.  In attempting to provide a medical opinion as to 
whether it is at least as likely as not that the appellant's 
cervical spine disorder is related to his period of service, 
the VA examiner stated that given that lack of evidence in 
the appellant's service treatment records regarding 
complaints of neck pain in service and that at the time of 
the appellant's separation examination there was no mention 
of a neck condition, it was impossible for him to say without 
resorting to speculation if the appellant's current neck 
condition is linked to military service. Id., p. 7.  He 
stated that while it is not outside the realm of possibility 
that the injuries described by the appellant could eventually 
lead to degenerative changes of the spine, it was also 
possible that the degenerative changes of the appellant's 
spine would have been present at this time regardless of any 
injury. Id.  He explained that degenerative changes like 
spurring are most often the result of years of chronic wear 
and tear gradually giving rise to the changes seen on imaging 
studies.  While it is less common for one particular injury 
to cause degenerative changes, it is not impossible and can 
happen if the trauma is severe enough. Id.  

While the RO appears to have found the September 2007 VA 
examiner's opinion too speculative upon which to grant the 
appellant's service connection claim, the Board does not 
agree.  Given the particular facts of this case, to include 
the appellant's long period of service and the several very 
serious accidents documented in the appellant's medical 
records, the Board finds that while it may be speculative to 
assume that the appellant's neck disorder resulted from one 
of the appellant's accidents in service, it is plausible that 
the cervical spine degenerative changes experienced by the 
appellant as a whole occurred as a result of the multiple 
injuries the appellant endured during his periods of service.  
As the VA medical examiner stated, degenerative changes like 
spurring are most often the result of years of chronic wear 
and tear. September 2007 VA examination report, 
p. 7; see also May 1982 private medical records (X-rays of 
the appellant's cervical spine were normal other than a 
slight narrowing of the disk space at C4-C5).  In light of 
the appellant's long period of service and the accidents 
noted in his records, the Board finds that reasonable doubt 
has been raised.  Therefore, service connection for 
degenerative joint disease of the cervical spine is granted.

	3.  Service connection for an organic mood disorder 

Lastly, the appellant seeks service connection for an organic 
mood disorder he contends is related to the head injuries 
(discussed above) he experienced in service.  May 2009 BVA 
hearing transcript; statements in support of claims dated in 
June 2002, December 2002, June 2004, September 2006, May 
2007, June 2007, September 2007 and September 2008.  

As a preliminary matter, the Board observes that the 
appellant's claim of entitlement to service connection for 
the residuals of head trauma (to include a psychiatric 
disorder) was previously considered and denied in a Board 
decision dated in May 1999.  Therefore, this decision 
represents a final decision. 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100(a), 20.1104.  See also December 2000 deferred 
rating decision; December 2000 RO letter to appellant.

In June 2002, the appellant requested that his claim of 
entitlement to service connection for be reopened. See June 
2002 statement in support of claim.  As a general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 
38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

The evidence associated with the claims file since the May 
1999 Board decision consists of statements from the 
appellant, the appellant's May 2009 BVA hearing testimony, VA 
medical records reflecting a diagnosis of (among other 
things) an organic mood disorder and private medical records.  
The RO determined that these records constituted new and 
material evidence. June 2002 rating decision.  The Board 
agrees with the RO's determination, reopens the claim and 
will perform a de novo merits adjudication of the appellant's 
claim based on all the evidence of record. See 38 C.F.R. 
§ 3.156(c); see also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).   
Turning to the merits of the appellant's claim, the Board 
initially observes that the appellant's post-service medical 
records provide conflicting information as to whether the 
appellant has a valid diagnosis of an organic mood disorder.  
A review of the appellant's VA medical records dated from May 
1999 to October 2008 reveal diagnoses by medical doctors, 
residents and nurse practitioners that include an organic 
mood disorder, a mood disorder secondary to multiple head 
trauma, a mood disorder by history, a personality disorder, a 
cognitive disorder and posttraumatic stress disorder. See VA 
medical records dated in January 1999, March 1999, May 1999, 
October 2000, June 2002, September 2002, December 2003, May 
2006, January 2007 and June 2008; July 2003 private medical 
records.  In a January 1999 medical record, a VA psychiatry 
resident diagnosed the appellant with an organic mood 
disorder that he related to multiple head injuries that 
included "one in the military during which [the appellant] 
was unconscious for about 5 hrs." January 1999 VA medical 
record.   

Contrary to the opinions of the appellant's VA medical 
providers, the claims file contains two VA psychiatric 
examination reports dated in December 2003 and September 2007 
in which the VA examiners did not diagnose the appellant with 
an organic mood disorder.  Specifically, after reviewing the 
appellant's claims file and medical records, obtaining a 
medical history and performing a mental status examination, a 
VA clinical psychologist diagnosed the appellant in December 
2003 with a dysthymic disorder and a personality disorder not 
otherwise specified. December 2003 VA examination report, p. 
4.  In formulating this diagnosis, the examiner stated that 
he did not find any substantiation for cognitive impairment 
due to a closed head injury; and that the appellant's 
dysthymic disorder appeared to be the result of the 
appellant's personality disorder. Id.  

During a September 2007 VA examination, it appears the 
appellant was interviewed by two separate examiners for the 
purpose of clarifying his mental health diagnoses and the 
etiology of his current disabilities. September 2007 VA 
examination report, p. 1.  After reviewing the appellant's 
complete claims file, obtaining a history from the appellant 
and undertaking a mental status examination, the appellant 
was diagnosed with alcohol abuse in sustained full remission, 
paranoid personality disorder and schizoid personality 
disorder. Id., pgs. 4-5.  In providing these diagnoses, the 
examiners stated that there was no indication that the 
appellant's condition is organic in nature.  They reported 
that while the appellant indicates a history of head injury, 
based on documentation in the records of those that have 
occurred in adulthood, none of the appellant's head injuries 
were of sufficient severity to cause a significant alteration 
of personality. Id.    

After reviewing the above-referenced evidence in conjunction 
with the other evidence of record, the Board finds the 
medical diagnoses contained in the appellant's VA medical 
records to be equally as persuasive as the December 2003 and 
September 2007 VA medical opinions, given the medical 
training and experience of the examiners treating the 
appellant and the nature of evaluating mental health 
disorders. See also May 2008 VA examination report (the 
appellant was diagnosed by a VA psychologist with post-
traumatic stress disorder and psychoses NOS); September 2008 
rating decision (the RO granted service connection for post-
traumatic stress disorder).  As such, the Board finds that 
the first element necessary to establish service connection 
for an organic mood disorder has been met.  

As discussed above, the second element needed to establish 
service connection in this case has been met since the 
appellant's service treatment records reveal that he was 
involved in several accidents during his period of service in 
which he injured his head.  In addition, a VA medical record 
dated in January 1999 provides a medical link between the 
appellant's diagnosis of organic mood disorder to at least 
one head injury the appellant experienced in service.  
Therefore, the remaining element necessary for a grant of 
service connection in this case has been fulfilled; and the 
appellant's claim of entitlement to service connection for an 
organic mood disorder is granted.  For the reasons discussed 
above, reasonable doubt has been resolved in favor of the 
appellant.  




ORDER

Service connection for a disability of the upper legs is 
denied.

Service connection for degenerative joint disease of the 
cervical spine is granted.

Service connection for an organic mood disorder is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


